NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESUS MELENDRES; HILDA                          No.    18-70406
MELENDRES,
                                                Agency Nos.       A075-681-566
                Petitioners,                                      A075-681-567

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jesus and Hilda Melendres, natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely petitioners’

motion to reopen based on ineffective assistance of counsel, where they filed the

motion more than twelve years after their final administrative order of removal,

and they did not show due diligence for equitable tolling of the filing deadline. See

8 C.F.R. § 1003.2(c)(2), (3) (subject to exceptions, a motion to reopen must be

filed no later than 90 days after the date of the final administrative decision);

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is

available to a petitioner who is prevented from timely filing a motion to reopen due

to deception, fraud, or error, as long as the petitioner exercises due diligence in

discovering such circumstances).

      Because this determination is dispositive, we do not reach petitioners’

remaining contentions regarding hardship. See Simeonov v. Ashcroft, 371 F.3d

532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                           2                                        18-70406